Citation Nr: 9909982	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
cervical spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
dorsal spine.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan. 

This case was remanded to the RO in October 1996 for further 
development, to include the issuance of a Supplemental 
Statement of the Case addressing evidence received by the RO 
since the March 1994 Statement of the Case.

In a June 1997 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claims for service connection for arthritis of the 
cervical spine and the dorsal spine.  In October 1998, the 
appellant and the Secretary of Veterans Affairs filed a joint 
motion to remand this appeal to the Board, and the United 
States Court of Appeals for Veterans Claims (Court) granted 
this motion in the same month.


FINDINGS OF FACT

1.  The March 1969 Board decision denying service connection 
for arthritis of the cervical spine and the dorsal spine is 
final.

2.  The evidence submitted since the March 1969 Board 
decision bears directly and substantially on the question of 
whether the veteran incurred arthritis of the cervical spine 
as a result of either service or a service-connected 
disability.

3.  The evidence submitted since the March 1969 Board 
decision bears directly and substantially on the question of 
whether the veteran incurred arthritis of the dorsal spine as 
a result of either service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The evidence received since the March 1969 Board 
decision, which denied service connection for arthritis of 
the cervical spine, is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  The evidence received since the March 1969 Board 
decision, which denied service connection for arthritis of 
the dorsal spine, is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1998); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which provides, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration. 
38 C.F.R. § 3.156(a) (1998).  Such evidence is neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the evidence that must be considered in 
determining whether there is a basis for reopening the 
veteran's claims is that evidence added to the record since a 
March 1969 Board decision.  In that decision, which followed 
the veteran's appeal of an April 1968 rating decision, the 
Board denied service connection for arthritis of the cervical 
spine and the dorsal spine on the basis that no signs or 
symptoms of arthritis of the cervical spine or dorsal spine 
were manifested during the veteran's active service, the 
earliest evidence of a back disability was from 1968, and 
there was no etiological relationship between the veteran's 
service-connected shell fragment wounds of the left shoulder 
and arm and his arthritis of the cervical spine and the 
dorsal spine.

The Board observes that, subsequent to the March 1969 Board 
decision, the veteran has submitted new medical evidence 
showing treatment for back symptomatology.  An April 1993 VA 
examination report contains diagnoses of degenerative disc 
disease in the lower cervical spine and in the thoracic 
spine, and the examiner noted a "[p]ossible shrapnel 
fragment in the trunk."  Moreover, VA x-rays from October 
1998 revealed a metallic density noted on the lateral 
projection of the veteran's chest, most likely representing a 
gunshot fragment.

Overall, this evidence is new to the record, and, in view of 
the less stringent standard for materiality set forth in 
Hodge v. West, the Board concludes that this new evidence 
bears directly and substantially on the question of whether 
the veteran incurred arthritis of the cervical spine and the 
dorsal spine as a result of either service or a service-
connected disability.  It follows that this evidence provides 
a basis for reopening the veteran's claims for service 
connection for these disabilities.

ORDER

New and material evidence having been submitted, the claim 
for service connection for arthritis of the cervical spine is 
reopened.

New and material evidence having been submitted, the claim 
for service connection for arthritis of the dorsal spine is 
reopened.


REMAND

The next step following the reopening of the veteran's claims 
for service connection is consideration of the claims on a de 
novo basis.  Once a claim for service connection has been 
reopened upon the presentation of new and material evidence, 
the VA must determine whether, based upon all of the evidence 
of record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Elkins v. West, No. 97-1534 (U.S. 
Vet. App. Feb. 17, 1999).  Only after a determination that 
the claim is well grounded may the VA proceed to evaluate the 
merits of the claim, provided that the VA's duty to assist 
the veteran with the development of facts pertinent to the 
claim has been fulfilled under 38 U.S.C.A. § 5107(a) (West 
1991).  See Winters v. West, No. 97-2180 (U.S. Vet. App Feb. 
17, 1999); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

In a March 1999 letter, following the Court's granting of the 
joint motion of the appellant and the Secretary, the Board 
informed the veteran that he had 30 days to submit additional 
argument or evidence in support of his appeal.  Subsequently, 
in March 1999, the Board received VA x-ray reports from the 
veteran, dated in October 1998, which revealed a metallic 
density in the lateral projection of the chest, most likely 
representing a gunshot wound.  In view of this, the Board 
finds that additional development, to include a new VA 
examination addressing the etiology of the veteran's 
arthritis of the cervical spine and the dorsal spine, would 
be helpful prior to adjudication of the veteran's claims for 
service connection for these disabilities.

The Board observes that these x-ray reports have been 
considered in the body of this decision even though the 
reports were not accompanied by an explicit waiver of the 
veteran's right to have the RO consider such evidence prior 
to action by the Board.  See 38 C.F.R. § 20.1304(c) (1998).  
However, in order to provide the veteran every consideration 
in conjunction with his appeal, and in view of the fact that 
the Board is reopening and remanding his claims for service 
connection for the noted disabilities, the Board finds that 
no prejudice to the veteran will result from its action in 
the present case.  See generally Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to address the nature, extent, 
and etiology of his current arthritis of 
the cervical spine and the dorsal spine.  
The RO should provide the examiner with 
the veteran's claims file prior to the 
examination, and the examiner should 
review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary should 
be accomplished.  Based on the review of 
the claims file and the findings from the 
examination, the examiner should indicate 
the anatomical locations of all of the 
veteran's in-service shrapnel wounds.  
Then, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
arthritis of the cervical spine is 
related to either a shrapnel wound (or 
wounds) or any other incident of service.  
Separately, the examiner should also 
address this etiological question with 
regard to the veteran's current arthritis 
of the dorsal spine.  All opinions and 
conclusions expressed must be supported 
by a complete rationale, and the 
examination report should be typed.

2.  After completion of the foregoing 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
arthritis of the cervical spine and 
arthritis of the dorsal spine.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
outcome of the issues in this case.  No action is required of 
the veteran unless he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

